DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019, 06/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Objections
Claim 1 objected to because of the following informalities:  The phrase “means for determining an arrangement relationship” in claim 1 initially appears to be a single means claims. The Examiner suggests, for clarity of the record, amending to include “means for calculating” as well. See MPEP 2181V.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“arrangement relationship” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not recite what the structure for “arrangement relationship” would be. The examiners best guess is that they would simply be processors or computing devices but the specification does 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “arrangement relationship” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that clearly performs the function of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagio et al. (US-20070237363 hereinafter Hagio) in view of Kamitani et al. (US-20110246116 hereinafter Kamitani).

Regarding claim 1, Hagio teaches An object monitoring system comprising a distance measuring device (Hagio 0048 “obtain the distance information with the object M”) which outputs 
a distance measurement value (Hagio 0054 “ a distance image having pixel values, each of which provides a distance value between a point on the object and the image processing device can be generated.”) of a target space (Hagio 0054 “ As a result, 3D information about the target space including the object is obtained.”) on 
a basis of a phase difference between reference light emitted toward the target space and reflected light reflected from the target space (Hagio 0035 “ distance can be determined by using a phase difference between the intensity-modulated light emitted from the light source 1 and the light received by the light receiving element 2”), for determining, based on the distance measurement value, whether or not 
a monitored object is present (fig 15 “M” [Object M]) in a set monitoring area in the target space (fig 15), the system comprising: means for determining 
an arrangement relationship between the monitoring area and an external object outside the monitoring area on a basis of the distance measurement value of the external object (Hagio 0083 “positional relations between the object and the measuring points can be easily recognized by the user.”; 0071 “when a moving body other than the object M exists in the target space, it means that there is a noise component(s) in the difference image. When the noise component(s) exists within a distance range where the object M does not exist, it can be separated”), and  on 
an object distance measurement in the monitoring area in accordance with the determined arrangement relationship (Hagio 0067 “it is preferred that the threshold value for the gray differential value is set to be different from the threshold value for the distance differential value. In addition, there is another advantage that the sensitivity of extracting the outline of the object can be controlled by changing a magnitude of the threshold value. In particular, when the region where both of the gray differential value and the distance differential value are not smaller than the threshold values is extracted, a remarkable effect of removing the noise components is obtained.”).  
Hagio does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kamitani teaches calculating an influence degree of the external object on 
an object distance measurement in the monitoring area in accordance with the determined arrangement relationship (Kamitani 0084 “However, as shown in FIG. 1, a semi-transparent reflection object T' such as a piece of glass, which may be a source of noise, may exist between the scanning rangefinder 1 and a measured object T that is truly targeted for detection, namely, a target measured object T. Especially when the reflection object T' is close to the measured object T, a reflected beam reflected from the reflection object T' may overlap the reflected beam reflected from the measured object T. This may disable the calculation of a correct distance to the target measured object T, which is truly targeted for detection.”; 0088 “Thus monitoring the first-order-differential reflection signal enables the single reflection signal S4 to be discriminated.”; 0107 “the reflected beam S3 includes a plurality of overlapping reflected beams reflected from a plurality of measured objects T and T', the distance arithmetic unit 235 may determine that the distance to the target measured object T is a distance calculated based on a reflection signal S4(T) that shows the maximum peak value among the reflection signals S4 separated by the signal separating unit 234, and may output such a distance as the distance to the target measured object T.”; fig 4).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify image processing device of Hagio to include the scanning rangefinder system and method of Kamitani.  One would have been motivated to do so in order to accurately calculate a distance to a target measured object even when there exists an obstacle which causes noise light (Kamitani 0014).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kamitani merely teaches that it is well-known to incorporate the particular external objection influence calculations.  Since both Hagio and Kamitani disclose similar intensity modulated light devices for target calculations, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 2, Hagio in view of Kamitani teach The object monitoring system according to claim 1.
Hagio in view of Kamitani further teaches wherein the distance measuring device further
outputs a light intensity value of the target space (Hagio 0054 “3D information about the target space including the object is obtained.”), and 
the influence degree is calculated from the light intensity value of the external object (Kamitani fig 4 [shows the intensity value of a light reflection from an external object])
in addition to the arrangement relationship (Kamitani 0107 “the reflected beam S3 includes a plurality of overlapping reflected beams reflected from a plurality of measured objects T and T', the distance arithmetic unit 235 may determine that the distance to the target measured object T is a distance calculated based on a reflection signal S4(T) that shows the maximum peak value among the reflection signals S4 separated by the signal separating unit 234, and may output such a distance as the distance to the target measured object T.”).  
Regarding claim 4, Hagio in view of Kamitani and in further view of Day teach The object monitoring system according to claim 1.
Hagio further teaches further comprising means for outputting a warning signal (Hagio 0098 fig. 15; “0098 alarm-mode setting unit 80 for setting an alarm mode against unwanted people”) when 
an influence degree which is not less than a first threshold value is detected (Hagio 0063 “At least one of a region(s) where the distance differential value is not smaller than a threshold value in the distance differential image, and a region(s) where the gray differential value is not smaller than a threshold value in the gray differential image is determined, and the region(s) is extracted as the outline of the object.”; 0098 “As shown in FIG. 15, the image processing device is characterized by comprising an alarm-mode setting unit 80 for setting an alarm mode against unwanted people, object extracting unit 82 configured to set an alarm region in the distance image, and extract a group of pixels each having the distance value within a predetermined range from the alarm region as the object,”).  

Regarding claim 5, Hagio in view of Kamitani and in further view of Day teach The object monitoring system according to claim 4.
Hagio in view of Kamitani further teach further comprising means for displaying (Hagio 0083 “image processing device further comprises a monitor 61 for displaying the gray image, and a position designator 63 for allowing the user to designate the desired measuring points in the gray image displayed on the monitor 60 by touching a screen of the monitor, or by use of a pointing device (not shown) such as a mouse or a keyboard.”) an influence degree which is 
not less than a second threshold value (Hagio 0064 “A first region(s) where the distance differential value is not smaller than a threshold value in the distance differential image, and a second region(s) where the gray differential value is not smaller than a threshold value in the gray differential image are determined,”) and the 
external object imparting the influence degree which is not less than the second threshold value (Kamitani 0067 “The waveform determining unit 233 subtracts, from a maximum level of the signals input through the low-pass filter 231, a minimum level of the signals before the measurement beam is output so as to calculate a first measurement threshold value L1 that is used to discriminate the reflection signal. The waveform determining unit 233, at the same time, calculates a mean level of the input signals as a second measurement threshold value L2 corresponding to an offset value.”).  

Regarding claim 6, Hagio in view of Kamitani and in further view of Day teach The object monitoring system according to claim 5.
Hagio further teaches further comprising means for changing a set value of at least one of the first threshold value and the second threshold value (Hagio 0067 “it is preferred that the threshold value for the gray differential value is set to be different from the threshold value for the distance differential value. In addition, there is another advantage that the sensitivity of extracting the outline of the object can be controlled by changing a magnitude of the threshold value. In particular, when the region where both of the gray differential value and the distance differential value are not smaller than the threshold values is extracted, a remarkable effect of removing the noise components is obtained.”).  



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagio et al. (US-20070237363 hereinafter Hagio) in view of Kamitani et al. (US-20110246116 hereinafter Kamitani) and in further view of Day et al. (US-20190324147 hereinafter Day).

Regarding claim 3, Hagio in view of Kamitani teach The object monitoring system according to claim 2.
Hagio in view of Kamitani further teaches wherein the influence degree is calculated based on
a reflectivity estimated from the light intensity value of the external object (Kamitani 0084 “ However, as shown in FIG. 1, a semi-transparent reflection object T' such as a piece of glass, which may be a source of noise, may exist between the scanning rangefinder 1 and a measured object T that is truly targeted for detection, namely, a target measured object T. Especially when the reflection object T' is close to the measured object T, a reflected beam reflected from the reflection object T' may overlap the reflected beam reflected from the measured object T.”; fig. 4 “T’”).  
While Hagio discloses “[0066] According to the method (2) or (4), even when there is a region having a large difference in brightness and a large change in distance in the target space, it is possible to accurately extract the outline of the object, while preventing that a noise is extracted as the outline of the object by mistake.” Hagio in view of Kamitani does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Day teaches a shape estimated from the distance measurement value of the external object (Day 0313 “At step 2003, the at least one processor constructs, from the received point cloud information, a point cloud map of the vehicle's surroundings, wherein the point cloud map is indicative of a shape of a particular object in the vehicle's surroundings and of angular orientations of at least two surfaces of the particular object. In some embodiments, the point cloud map may be further indicative of a reflectivity level of different portions of the particular object.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify image processing device of Hagio and the scanning rangefinder system and method of Kamitani to include the object detection system and method of Day.  One would have been motivated to do so in order to improve the accuracy and efficiency of object identification and classification (Day 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Day merely teaches that it is well-known to incorporate the particular shape calculations.  Since both Hagio in view of Kamitani and Day disclose similar intensity modulated light devices for target calculations, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Yokozeki (US-20150146010) discloses “An object detecting apparatus includes a detecting unit configured to detect an area of a predetermined object from an image, a calculating unit configured to calculate an evaluation value on the area detected by the detecting unit, and a control unit configured, when the evaluation value satisfies a predetermined criterion, to determine that the area is the predetermined object. The predetermined criterion is set depending on an amount of distortion of an image displayed on a display unit. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648